DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
Kim et al. (US 2018/0059446) and Park et al. (US 2018/0102628) are considered as relevant prior art.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Kim et al. ‘446 shows and discloses a photonic integrated circuit (PIC) integrated laser detector (Fig 1: PIC; Section [002]) comprising: first, second and third elements fabricated on a common substrate (Fig 1, 2: 104 lasers, 106 modulator, 126 coupler, 140 processor on common substrate 102); wherein the first element comprises a structure supporting efficient coupling of one or more free-space optical modes of light incident on the first element into one or more waveguide guided optical modes (Fig 1: 126 coupler coupling light into one or more waveguide 134); wherein the second element comprises an on-chip interferometer (Fig 1: 106 interferometer/Iso-modulator) comprising: an input optically coupled to the waveguide guided optical modes (Fig 1, 2: 104 an input optically coupled to waveguide 205 to guide optical modes) ; one or more arms (Fig 1, 2: 206, 207); one or more outputs (Fig 1, 2: 132).   Kim et al. ‘446  fail to teach a phase tuner configured to change optical path length in one or more of the arms; and wherein the third element comprises one or more light detecting structures optically coupled to the one or more outputs of the second element, such that variation in optical power in the one or more outputs is detected, allowing an assessment of coherence characterizing the light incident on the first element to be provided.
Park et al. ‘628 of analogous art shows and discloses an integrated wavelength locker including Mach-Zehnder interferometer (AMZI) and associated detectors to improved wavelength locking by using an active tuning element in the AMZI to reduce frequency dependence of locking sensitivity, or temperature sensor, or strain changes (TITLE; Abstract; Fig 1: 104 wavelength locker, 110 AMZI, 114 detectors, 106 processing circuitry, with feedback to 102 tunable light source; Fig 2A, 2C: two arms, 208/210 PD1, PD2).
However, with respect the references fail to a phase tuner configured to change optical path length in one or more of the arms; and wherein the third element comprises one or more light detecting structures optically coupled to the one or more outputs of the second element, such that variation in optical power in the one or more outputs is detected, allowing an assessment of coherence characterizing the light incident on the first element to be provided.

Similarly, with respect to claim 10 the references fail to teach in conjunction to a PIC with detector, interferometer, and waveguide having one or more output;  wherein the third element comprises one or more light detecting structures optically coupled to the one or more outputs of the second element, such that variation in optical power in the one or more outputs is detected, providing a determination of coherence characterizing the incident light; wherein one of the one or more phase tuners is shared between two or more of the sub-systems, being configured to change optical path length in one or more of the arms in the corresponding two or more interferometers.
Similarly, with respect to claim 11 the references fail to teach a method of assessing coherence of incident light having a phase tuner configured to change optical path length in one or more of the arms; and wherein the third element comprises one or more light detecting structures optically coupled to the one or more outputs of the second element; operating the phase tuner, such that an optical path length of at least one arm of the interferometer is adjusted; receiving one or more signals from the one or more light detecting structures as the phase tuner is operated; and providing a measure of coherence of the incident light, based on analysis of the received one or more signals.	The references fail to disclose the structural and functional arrangement required, therefore claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828